          Case 1:17-cr-00630-ER Document 389 Filed 08/16/21 Page 1 of 1




                                                                    June 7, 2021
By ECF and E-Mail
Honorable Edgardo Ramos
United States District Judge
Southern District of New York
40 Foley Square
New York, NY 10007                                                                     8/16/2021

       Re:     United States v. Mark S. Scott, S10 17 Cr. 630(ER)
               Mark Scott Sentencing Schedule and Submissions

Dear Judge Ramos:

        Counsel for Mr. Scott submits this letter to respectfully request that Mr. Scott’s
sentencing date, currently set for September 15, 2021 at 10:00 AM, be moved to September 8,
2021 at 4:00 PM. The reason for this requested change is that Mr. Garvin, co-counsel for Mr.
Scott, is required to be present at a trial in Detroit that begins on September 13, 2021. Counsel
for Mr. Scott has cleared this time with the Court’s deputy, who has informed counsel that it is
available.

      The Government consents to this request and is also available on September 8, 2021 at
4:00 PM.


                                                             Respectfully Submitted,

                                                             /s Arlo Devlin-Brown
                                                             Arlo Devlin-Brown

                                                             David M. Garvin
                                                             200 South Biscayne Boulevard
                                                             Suite 3150
                                                             Miami, FL 33131
                                                             (305) 371-8101

  Sentencing is rescheduled for September 8, 2021, at 4:00 p.m.
  SO ORDERED.



                                       8/16/2021
